*510
SUMMARY ORDER

Treon A. Cummings, a/k/a Rudolph Hubbard, appeals from a judgment of conviction before a jury trial in the United States District Court for the Southern District of New York (Buchwald, /.) finding him guilty of filing a false application with the Immigration and Naturalization Service in violation of 18 U.S.C. § 1546(a). It is assumed that the parties are familiar with the facts, the procedural context, and the specification of the issues on appeal.
This court has jurisdiction pursuant to 28 U.S.C. § 1291.
Cummings alleges that the government violated the Speedy Trial Act [“STA”] by filing a superseding indictment after the STA clock had run. Interpretations of the STA are reviewed de novo and related factual determinations are accorded dear-error deference. United States v. Gaskin, 364 F.3d 438, 450 (2d Cir.2004).
We need not decide whether the subsequent indictment was timely under the STA, because any such violation would have been harmless. As the district court expressly stated, violation would have had no consequences other than dismissal of the charges without prejudice, leaving the government free to file a new indictment. See United States v. Gambino, 59 F.3d 353, 363 (2d Cir.1995).
For the foregoing reasons, the district court’s judgment is AFFIRMED.